 WHITING CORPORATION117maintenance employees at the Seattle works enjoy a sufficient com-munity of interest, apart from the employees of the Employer at itsother various operations, to warrant their placement in a separatebargaining unit, if they so desire.As the record also contains suffi-cient evidence to justify inclusion of these employees in the existingcompany-wide bargaining unit, we shall make no final unit deter-mination now, but shall await the results of the self-determinationelection hereinafter directed.If a majority of these employees selectthe Petitioner or the Iron Workers, they will be taken to have indicatedtheir desire to constitute a separate bargaining unit, and the RegionalDirector conducting the election directed herein is instructed to issuea certification of representatives to the Petitioner or the Iron Workers,whichever may be selected, for the unit described below, which theBoard, under such circumstances, finds to be appropriate for purposesof collective bargaining. In the event a majority votes for the SteelWorkers, the Board finds the existing unit to be appropriate and theRegional Director will issue a certification of results of election tosuch effect.The following employees of the Employer may constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: The production and maintenance em-ployees at the Employer's Seattle works, Seattle, Washington, exclud-ing draftsmen, office and clerical employees, full-time first-aid andsafety employees, watchmen, and guards, professional employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]WHITINGCORPORATION,SPENCER AND MORRISDIVISIONandINTER-NATIONALBROTHERHOOD OF BOILERMAKERS,IRONSHIPBUILDERS&HELPERS OF AMERICA, FOR AND ON BEHALF OFSUBORDINATE LODGENo.92, AFL, PETITIONER.Case No.21-RC-1353.May 14,1953Second Supplemental Decision and OrderOn October 18, 1950, pursuant to the Board's unpublished Decisionand Direction of Election herein dated October 2, 1950, an electionby secret ballot was conducted among the employees in the appropriate.unit..The tally of ballots issued after the election showed that of 35ballots cast, 17 were for, and 16 were against, the Petitioner, and 2were challenged?'An intervening union, International Association of Bridge, Structural and Orna-mental Iron. Workers, Local 509, AFL, was on the-ballot, but received no votes.99 NLRB No. 26.215233-53-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director investigated the challenged ballots andrecommended that both challenges be overruled.The Employer ex-cepted to the recommendation for overruling its challenge to the ballotof John D. Norgard (also known as Jack Norgard). After consider-ing the Employer's exceptions, the Board adopted the recommenda-tions of the Regional Director and directed that the two challengedballots be opened and counted.2A revised tally of ballots, includingthe 2 challenged ballots, showed that 18 votes had been cast for, and17 against, the Petitioner.As the Petitioner had won the election,the Board -certified it as bargaining representative on February 16,1951.Thereafter, the Petitioner requested the Employer to bargain withit for the employees in the appropriate unit.The Employer refusedthe request on March 28, 1951. The Petitioner filed an unfair laborpractice charge with the Board on April 3, 1951. The Board issuedits complaint on May 10, 1951.A hearing on the complaint was heldbefore a Trial Examiner on July 2 and 3, 1951. At the close of thehearing, the Trial Examiner issued his Intermediate Report findingthat the Employer had unlawfully refused to bargain with thePetitioner.Thereafter, on August 6, 1951, the Employer moved to reopen-therecord in the representation case to redetermine the question of JohnD. Norgard's eligibility to vote in the election.On November 1, 1951,the Board granted the motion and remanded this representation caseto the Regional Director for the purpose of conducting a hearing onthe issue of Norgard's eligibility.The hearing was held on January 3, 9, and 11, 1952, before BenGrodsky, hearing officer 3The Employer and the Petitioner par-ticipated in the reopened hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.On February 14, 1952, the hearingofficer issued his report, attached hereto, in which he found that Nor-gard was eligible to vote and recommended that the Board affirm itsprior decision to that effect.The Employer filed timely exceptionsto the hearing officer's report together with a supporting brief.z 92 NLRB 1851.In its exceptions to the hearing officer's report, the Employer for the first time objectedto the conduct of the hearing by a hearing officer,as contrary to the AdministrativeProcedure Act, and moved to set aside the hearing.The motion is denied.The presenthearing was held as part of, and in connectionwith,the investigation Into the question ofrepresentation initiated by the Petitioner's filing of its representation petition.Section5 of the Administrative Procedure Act specifically exempts from its provisions"(6) thecertification of employee representatives."No part of sections 5, 7, and 8 of the Adminis-trativeProcedure Act, including the requirement for holding hearings before a, trialexaminer,is therefore applicable to the present proceeding.See,AttorneyGeneral'sManual on the Administrative Procedure Act (1947), pp. 43, 46, 129;ClarkShoeCompany83 NLRB 782;Minnesota Mining&Manufacturing Company,81 NLRB 557. WHITING CORPORATION119The Board 4 has reviewed the rulings of the hearing officer madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed 5 The Board has considered the hear-ing officer's report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings and recommendations of thehearing officer with the following amplification.In accordance with its long-established practice, which is designedto prevent manipulation of voting lists, the Board in its Decisionand Direction of Election declared as eligible to vote in the election,all employees in the appropriate unit.who were employed during the payroll period immediatelypre-ceding the date of this Direction of Election,including employeeswho did not work during said payroll period because they wereill, or on vacation or temporarily laid off,but excluding thoseemployees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elec-tion. . . .[Emphasis supplied.]The Board issued its Decision and Direction of, Election on October 2,1950.The payroll period immediately preceding that date coveredthe week ending September 30, 1950.Norgard worked during theearly part of that week.He was therefore eligible to vote underthe Board's decision, unless he quit or was discharged for cause beforeOctober 18, 1950, the date of the election itself.The critical issue in this case is whether Norgard quit on September26, 1950, or at any other time before the election.The events of thatperiod are in dispute.According to Norgard, on September 26, 1950,he asked plant officials for a couple of months off because his leg wasbothering him and because his wife, who had just returned from thehospital, needed his care.He understood that the officials had agreedto give him a 2-month leave of absence.He denied that he had toldthe officials that he wanted to quit or that he had any intention ofquitting during the period in question.Plant Manager Handley and Office Manager Klise, who had theSeptember 26 interview with Norgard, gave a different version ofwhat happened. According to these two officials, Norgard said that hisillwife required extended nursing care, and that due also to his own"Pursuant to the provisionsof Section 3 (b) of the Act, theBoard has delegated itspowers in connectionwith thiscase to a three-member panel [Chairman Herzog and Mem.bers Houston and Murdock].5The Employer has exceptedto theruling of the hearing officer permitting the intro-duction into evidence of a "Supplement to Exceptions"submittedby the Employer to theBoard in support of its exceptions to the hearing officer's report on challengesThesupplementis part of the record in thecaseIt thereforeW is properly placed in evidence. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDphysical condition he thought it best either to quit or be, laid off .6They testified that Norgard's principal concern was that his insurancebenefits, primarily hospitalization benefits, be extended until such timeas his wife recovered from her accident, and that Handley_ told Nor-gard that if he quit or was laid off, hospitalization benefits would ceaseas of the date of termination." Thereupon Handley, according to hisand Klise's testimony, asked Norgard if he wanted to quit, be laid off,or be given a 30-, 60-, or 90-day leave of absence, but Norgard declinedto answer.Handley admitted that Norgard had never said definitelythat he was quitting, but in the Employer's mind, according to Hand-ley,Norgard was considered to have quit, although temporarily re-tained on the payroll for the sole purpose of enabling him to obtainhospitalization benefits for his wife.The hearing officer credited Norgard's version of the September 26interview and found that he had neither quit nor been laid off, but hadrequested and received a leave of absence which turned into a quit onDecember 1, 1950, when Norgard formally resigned.That was 6weeks after the election.The hearing officer, who had the advantageof observing the witnesses, found that Norgard was a "completelytruthful and forthright witness."The Employer has excepted to thisfinding.Our rule, when issues of credibility are raised in exceptions,is to accept the findings of the hearing officer or trial examiner, unlessthe clear preponderance of all the relevant evidence indicates that theresolution by the hearing officer or the trial examiner was incorrect .$No such conclusion is warranted in this case. It is true, as the Em-ployer points out, that Norgard was uncertain about, or could notrecall, some of the incidents of the period in question.But it mustbe remembered that Norgard was about 70 years old at the time ofthe hearing, and was testifying to events which had happened approxi-mately a year and a half before. That he did not remember every-6 Shop Foreman Weatherhead testified that Norgard had made similar renrarks to himon September 25, 1950.Several fellow employees of Norgard also testified that about thesame time,during conversations about his wife's condition,Norgard remarked that itwould be cheaper for him to stay at home personally to care for his wife than to hire anurse to do so, and that upon being asked wb^n he expected to return to work,Norgardreplied that be didn't think he would ever be back.The hearing officer found that Norgard'sremarks to his fellow employees were made in a speculative vein.We agree with thisfinding.4The Employer did not put its group insurance policy in evidence,so that the validity ofits alleged reason for keeping Norgard on the payroll could be more objectively appraised.According to a company pamphlet explaining the group insurance program,put intoevidence by the Petitioner, benefits for dependents consist of hospitalization and surgicalexpenses.The best evidence is that Norgard'swife returned from the hospital on or beforeSeptember 26. It would seem that under normal rules, the insurance company was liablefor the hospitalization expense which accrued before September 26Indeed, according toHandley, it was the possibility offuturehospitalization for Norgard's wife which motivatedhim in keeping the insurance in force for an additional 60 days. On the other hand,according to Klise, the motivation was the desire to keep Norgard covered until after thebills forpasthospitalization came in.8Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362(C. A. 3) ;N. L.R. B. v. Universal Camera Corporation,190 F. 2d 429(C. A. 2). WHITING CORPORATION121thing does not serve to discredit the hearing officer's finding that hewas a truthful witness.Moreover, his testimony that he did not quitbut was given a leave of absence is borne out by other contemporaneousevidence.Norgard had his interview with top plant officials on September 26,1950.He worked that day, but not thereafter. For thebalance ofthe week ending September 30, 1950, Norgard was carried on theEmployer's payroll as"sick."According to Office Manager Klise,who was also the plant's personnel director, Norgardwas carried assick only to gain time for ascertaining the Employer's policy on Nor-gard's request for continued insurance coverage.On September 27Klise telephoned Bauch, director of personnel for the entire Com-pany, and allegedly asked for the Company's policy on Norgard'srequest to quit work but to retain the privilege of filing aninsuranceclaim' against his group insurance.Bauch replied, according to Klise,that he would write his answer, but that in any event Norgard wasto be sent to the doctor for a physical examination.Bauch's writtenanswer, dated October 5, contains no mention of Klise's supposedrequest for information concerning company policy on Norgard'salleged desire to be permitted to quit but to retain insurance benefits.It refers to the telephone conversation regarding Norgard, and thendefines the term"suspension"as applying to the status of an employeeupon being removed from the active payroll.Among the five reasonsfor placing employees in suspension was:3.Reasons of health, in which case a leave of 30, 60 or 90 daysis granted upon presentation of sufficient evidence to substantiatethe-claim.In this event the Whiting Corporation maintains andpays the insurance premiums.Bauch was not called to testify.Klisereceived Bauch's memorandum on October 6. The same day,according to Klise, he telephoned Norgard, asked again what the latterwished to do, received no reply, and then informed Norgard that hewas being placed in "voluntary suspension" for a period of 60 days toexpire on December 4. Norgard's payroll records were so marked thesame day, retroactive to October 2, 1950.Meanwhile, on October 3, at Klise's request, Norgard reported tothe company doctor for a physical examination. The report from thedoctor to Klise, dated October 11, opens with the statement that Nor-gard was examined "as you requested for consideration of disability,"recounts Norgard's complaints and the result of the examination andthen concludes:Due to his age and arthritic changes it is recommended that he[Norgard] have a temporary disability for six to eight weeks withthe possibility of permanent retirement. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 11, 1950, Klise wrote Bauch that :Mr. Norgard has been given a 60 day suspension with the ap-proval of our doctor .9We feel that there is some possibility that this will turn into aretirement at the end of the 60 days, since the doctoradvises usthat Mr. Norgard most likely would be unable to pass a physicalexamination like the ones given to new employees.On December 1, 1950, Norgard appeared at the Employer's officeand announced that he had decided to resign.Klise thereupon hadhim sign a termination form which, Klise admitted, is usually signedat the time an employee quits or is discharged.His name was thendropped from the payroll as of December 1, 1950, rather than anyearlier date.All this contemporaneous evidence fully supports, we believe, Nor-gard's testimony that he did not quit on September 26, 1950, but askedfor and subsequently received an extended leave of absence for reasonsof health, under terms outlined in Bauch's October 5 memorandum toKlise.loEligibility to vote in an election is determined by the facts as theyexist on the eligibility date and on election day.1'Employees other-wise eligible to vote do not become ineligible because they may intendto quit immediately after the election 12 "The essential element indetermining their eligibility to vote is their status on the eligiblilitydate and on the date of the election." 18Under the Board's practice, an employee on sick leave,14 or other9 Ruse testified that he had received an oral report from the doctor during the week ofOctober 2, to the effect that Norgard was suffering from an advanced case of arthritis anda recommendation that Norgard work no more. He denied that the Information from thedoctor had any effect on what he did concerning Norgard's status with the Employer.This appears to be contrary to the statement above in his report to Bauch.10 Superintendent Handley testified that the term "voluntary suspension" given toNorgard on the payroll was not applied In the sense described in Bauch's memorandum, butwas intended to show that Norgard had quit, but was being retained on the payroll forinsurance purposes only.We discredit this explanation. It is directly contrary to astatement contained in an affidavit of Handley's submitted to the Board on November 24,1950, in connection with exceptions filed to the Regional Director's report upholdingNorgard's right to vote. In this affidavit dated November 2, 1950, Handley swore thatthe term "voluntary suspension" was applied on the basis of the sick leave provision inBauch's October 5 memorandum.Moreover it seems strange that Kilse did not mentionthe unusual use of the term "voluntary suspension" in his letter of October 11 to Bauch, hissuperior.Finally, the medical examination, the doctor's report, and Klise's letter stronglysupport the inference that the steps taken in respect to Norgard literally followed therequirements for sick leave suspension outlined in Bauch's letter.11Sioux City Brewing Company,85 NLRB 1164.19BillHeath, Inc.,89 NLRB 1555.13Idem.14Sexton Welding Company,96 NLRB 454;Standard-Coosa-Thatcher Company, 74NLRB1401. WHITING CORPORATION123temporary leave of absence,15 is eligible to vote in an election.Simi-larly, an employee temporarily laid off is entitled to vote',Despitetheir not working, such individuals retain their employee status andare therefore considered to have sufficient interest in the outcome ofthe election to be permitted to vote.Sometimes it is difficult to as-certain whether an employee is permantly or only temporarily laid off,or in other words, whether he has lost or retained his status as anemployee.In such cases, the Board applies the "reasonable expecta-tion of further employment" standard as an aid in resolving the ques-tion."When the retention of employee's status on election day isclear, as we have found it to be in this case, the Board does not makefurther inquiry as to the expectation of future employment.Em-ployee status having been established, the right to vote is simi-larly established.The Board will no more inquire into the pros-pects or expectations of an employee temporarily on leave on theday of the election, than it will into the similar prospects or ex-pectations of an employee who is actually working on election day.This rule may not be a perfect one to determine eligibility, but in theB.oard's opinion it is the only practicable one, if election results arenot to be held back by endless investigations into states of mind or offuture prospects,Accordingly we find, as did the hearing officer, that as John D.Norgard had worked during the eligibility period and was on tempo-rary leave of absence on election day, he was eligible to vote in theelection and his vote was properly counted.We shall therefore affirmthe Board's previous decision 1sOrderIT Is HEREBYORDERED that the Board's "Supplemental Decisionand Direction" issued in the above-entitled matter on February 2, 1951(92'NLRB 1851), be, and it herebyis, affirmed.Hearing Officer's Report, Findings of Fact, and RecommendationsOn February 16, 1951, the Board issued a certification of representatives inthe above-entitled proceeding.Thereafter, on August 5, 1951, counsel for the'a Siouo CityBrewing Company,85 NLRB 1164.In this case,an employee who hadpurchaseda tavern asked for and received a 30-dayleave of absence from his employer,upon the representationthat he would return to work after theexpiration of his leave.He did not,however,return to workthereafter.The Boardheld thathe was eligible tovote in the election held duringthe period that he wason leave, because he retained hisemployee status onthe eligibility date."a-Sylvania Electric Products,Inc.,91NLRB 296."Clippard Instrument Laboratory,Inc.,86 NLRB424;United States Rubber Company86 NLRB 338;Lima Hamilton Corporation,85 NLRB 455.u 92 NLRB 1851. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer filed a "Motion to Reopen Record and Set Hearing." The Board,deeming it necessary to receive further evidence in the record with respectto the eligibility of John D. Norgard' to vote in the election conducted hereinon October 18, 1950, ordered that the record be reopened,and that a furtherhearing be held for the purpose of taking evidence on that issue.The under-signed was designated as hearing officer by the Regional Director for the purposeof conducting the hearing and preparing and causing to be served upon,theparties a report containing resolutions of the credibility of witnesses,findingsof fact, and recommendations to the Board as to the disposition of the issue.The hearing was held on January 3, 9, and 11, 1952,before the undersignedhearing officer,at which time the Employer and the Petitioner appeared andparticipated and were afforded full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing upon the issues.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes thefollowing:FINDINGS or FACTThe sole issue here, as limited by the Board's order directing hearing, iswhether Norgard was eligible to vote at the election conducted on October 18,1950.Under the terms of the Board's Decision and Direction of Election ofOctober 2, 1950, employees within the appropriate unit on the payroll who werein the employ of the Employer during the payroll period ending September 30,1950, were eligible to vote.During September 1950, Norgard was in charge of the Employer's steelyardand his duties consisted of keeping the steel stored properly and supplying itto the various employees as they needed it. The job was physically very de-manding and Norgard had a regular helper, Campbell, who operated a crane atNorgard's direction and in other ways assisted Norgard in the placement ofthe steel.Norgard was about 68 years of age at the time and had an arthriticcondition which apparently gave him trouble from time to time. In July 1950Norgard was examined by a company physician with reference to a complaintconcerning a pain in the lower part of his back. Because the physician recom-mended that Norgard be taken off the heavy work lie was doing, Norgard wasinstructed to permit Campbell to do the heavy work and for himself to performthe relatively lighter tasks of his helpers, but after several weeks Norgarddisregarded this order and continued to perform the same work which he hadpreviously performed until September 26, 1950, to the knowledge and withoutfurther advice from the EmployerSometime about the middle of September 1950, Norgard's wife suffered anaccident and was hospitalized. Several employees testified that Norgard toldthem, during this period, that when his wife came home from the hospital she'would require nursing care, and that lie would be money ahead if he stayedhome and took care of her rather than engage the services of a nurse.He-,alsoindicated that he did not know how long he would be off and speculated aboutthe possibility of retiring and of securing his old age and social security benefits.On September 25, Norgard told Robert W. Weatherhead, shop foreman, thathis leg was hurting, that his wife was coming home from the hospital, and that'Referred to in the Board's order as Jack Norgard. WHITING CORPORATION125he wanted an extended leave of absence.2Weatherhead promised to arrangefor Norgard to discuss this with Plant Manager Handley and later reported thematter to Woodside, the general plant foreman. The following morning, Norgardwas interviewed by Handley, Woodside, and Office Manager Klise in Handley'soffice.'At this meeting, Norgard asked for a couple of months off from work be-cause his leg was bothering him and because his wife had just come home fromthe hospital.Handley agreed to let him have the requested leave.Norgard alsoasked information concerning keeping his hospitalization insurance in force dur-ing this period.After this conference, he returned to work and finished out theday; he has not worked at the plant since then .4Handley testified that at the time the interview with Norgard was completedon September 26, he had firmly fixed in his mind a conclusion that Norgardwould no longer work for the Employer, but admitted that he did not communi-cate this to Norgard.He further stated that shortly thereafter he instructedWoodside to notify Campbell that he would thereafter be a permanent replacement2Weatherliead also testified that in the course of this conversation Norgard said thathe would bebetter off "just quitting and drawing his unemployment" ; that "he wasgoing to have to quit or have the Company lay him off"; and that he was "getting toodamn old to work " Norgard, who impressed the undersigned as a completely truthfuland forthright witness, testified that lie recalled having a conversation with Weatherheadbut did not testify as to its details. In view of the discussions of the following day betweenNorgard and Weatherhead's superiors, set forth more fully below, I find that, whileNorgard.mav have mentioned these matters to Weatherhead, it was in a speculative veinand iiot as a decided upon course of action; and that the only request Norgard had inmind was to secure an extended leave of absence.Moreover, inasmuch as Norgard laterapproachedWoodside independently, his conversation withWeatherhead, while appro-priate background, and while apparently. communicated by Woodside to Handley, does notconstitute the request upon which Plant Manager Handley acted.3Norgard testified, without contradiction, that he first approached Woodsidealone andstated his request. that Woodside then took him into Klise's office where he repeated hisrequest to Woodside and Klise and that thereafter the three went to Handley's office.Inasmuch asthe matters discussed at these earlier meetings were again discussed at themeeting In Fiandley's office, I find it unnecessary to make detailed findings concerning thesubstance of these preliminary discussions4Handley and Khse testified that Norgard stated at this meeting that he wanted to quitor be laid off and that the only thing which stood in his way was the matterof insurance.For the reasons and in view of the circumstances to be discussed below, the undersignedbelieves, and finds, that Norgard only sought a leave of absence. It should be noted, inpassing, that the Employer's witnesses do not claim that a quit or layoff took place butthat they contend that the meeting ended inconclusivelyThe subsequent behavior of bothKlise andNorgard belie this, and I find that Noigard was in fact granted the leave herequested,subject to modification as to its duration after consultation withthe Employer'shead office.In crediting Norgard's version that the interview of September 26, 1950, ended with himbeing given a leave rather than his quitting or being laid off, in addition to the factsset out inother parts of this Report, I am further mindful of the fact that on December 1,a few days beforethe leave would have expired by his understanding,as discussed below,Norgardwent to the plant and told Klise that he would be unable to return to work.I am in addition mindful of the fact that at one point in testifying, Norgard placed a dateat "it was after I quit my work, I think," (transcript, page 247, line2)when he meantthereby "after September 26 " In view of the totality of Norgard's testimony, I find thathe used the phrase "I quit my work" in the instance quoted to denote that he had ceasedphysicallyworking and not that he had severed his employment relations with theEmployer.Handley testified that he asked Norgard whether he desired to quit, belaid off, or begranted aleave of 30, '60, or 90 days and' that Norgard was noncommittal.From thesubsequentevents. which 'are recited belowI infer, andfind, that the September 26 con-ference endedwith Norgard being granted a leave of indefiniteduration,and that there-after Kliseadvised Norgaid that the leave would expire on December 4. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDfor Norgard.Neither Woodside nor Campbell testified,' nor were anyrecordsadduced to show any change in status for Campbell during this period.'Handley and Klise also testified that their sole concern was to retainNorgardformally on the payroll so that his wife could continue to benefit from the hos-pitalization insurance.I discredit this testimony because of the subsequent be-havior of the Employer in securing Norgard's physicalreexamination,because ofthe treatment of Norgard's status for payroll purposes and because Norgard's actof returning to the plant on December 1, 1950, to resign discloses that, after heleft the plant on September 26, and that after he spoke to Klise by telephoneon October 6, he still considered himself an employee.'After September 26, for the balance of the week, Norgard was retained onthe company payroll as "sick." Thereafter, sometime during the week of Octo-ber 2,Klisehad the payroll entry altered to "voluntary suspension" for theperiod beginning October 2.Norgard's nameremained on the payroll with thenotation "voluntary suspension" until December 4, 1950.Klise telephonedNorgard on October 6 and advised him of the decision to retain him in the statusof "voluntary suspension" until December 4.From the fact thatthe leave wasfor a period of 60 days and would expire December 4, 1950, I infer,and find,that he was placed in that status on October 4, 1950. Norgard's next contactwith the Employer (after the October 6 telephone call) was on December 1,when he saw Klise at the plant and advised him that he was resigning forth-with.Among the several reasons specified by the Employer for the placementof employees on "voluntary suspension" are reasons of health. I find that Nor-gard was placed in that status because he reported that he was unable to per-form his work due to the impairment of his leg.8Summing up the evidence, I find that Norgard asked for an indefinite periodof time off during the interview of September 26; thereafter, on or about Octo-ber 6, Klise telephoned him and advised him that he could only be granted untilDecember 4, 1950, and still be retained on the company payroll ; that on Decem-ber 1, 1950; Norgard had decided that he could not return to work by December 4,1950, and therefore advised the Employer that he was quitting as of that time.I further find that at no time prior to December 1, 1950, was Norgard told thathe was no longer an employee of the Employer. I further find that Norgardwas an employee of the Employer during the payroll period ending September 30,1950, within the appropriate bargaining unit, and therefore eligible to vote.[Recommendations omitted from publication in this volume.]5Campbell apparentlyis nolonger employed by the Employer.6Handley testified that there was no reason to change his job classificationand thatCampbell was notified that when he gained in experience he would receivean increase inrate.' I place nosignificance in the fact that Norgard also requested informationconcerninghis possibleold age benefits and social security benefits in view of hisunderstanding thathe could thereafter relinquish them and return to his job.As additionalsupport for thatfinding, I note the factthat on October3, 1950, at theEmployer's Instructions,Norgardsubmittedto an examinationby theEmployer's physician,and that onOctober27 the Employer made further inquiry from the doctor concerningNorgard's health,at which timethe doctor stated thathe did not believethaton or aboutDecember 4, 1950,Norgard would be in a position to resume his former duties.